Filed by Ashland Inc. Pursuant to Rule 425 Under the Securities Act of 1933 Subject Company Hercules Incorporated Commission File Number 1-00496 Message from Jim O'Brien to Ashland employees Perspective on today's announcement Message from Jim O’Brien Hello, Ashland! Today is an exciting moment in Ashland’s history. A few minutes ago, we announced a definitive merger agreement to acquire Hercules Inc., a specialty chemicals company headquartered in Wilmington, Del. The transaction is valued at approximately $3.3 billion and fulfills our objective to create a major, global specialty chemicals company by adding businesses with strong, global market positions. Specifically, combining Ashland and Hercules significantly enhances focus and expands scale in three specialty chemical businesses: specialty additives and ingredients, paper and water technologies, and specialty resins. The transaction boosts Ashland’s revenues outside North America from $2.3 billion to approximately $3.5 billion and creates a leadership position in renewable/sustainable chemistries, with approximately one third of estimated pro forma EBITDA coming from bio-based chemistries. We expect our financial profile to be enhanced significantly through reduced earnings volatility, improved profitability and stronger cash flow generation. We are impressed with the quality of the Hercules people and are very excited to welcome them to the Ashland family. Hercules’ Aqualon business is one of the most recognized and admired specialty chemical brands in the world, and a leader in specialty additives and ingredients, or materials that impart a specific quality to the product, such as helping to thicken or increase durability.
